Exhibit 10.7

AMENDMENT TO ASSET PURCHASE AGREEMENT

          THIS AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made
as of August 13, 2010, by and between OSM—REO FF, LLC, a Minnesota limited
liability company (“Seller”), and Soy Energy, LLC, an Iowa limited liability
company (“Buyer”).

Recitals

          WHEREAS, Buyer and Seller are parties to that certain Asset Purchase
Agreement, dated as of April 2, 2010 (the “Asset Purchase Agreement”), pursuant
to which, inter cilia, Buyer has agreed to acquire and assume from Seller
certain Acquired Assets and certain Assumed Liabilities, as set forth in said
Asset Purchase Agreement; and

          WHEREAS, Buyer and Seller desire to amend the Asset Purchase Agreement
in certain respects, as set forth in this Amendment;

          NOW, THEREFORE, in consideration of the foregoing recitals and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:

AMENDMENT

          Amendment of Section 1.1. The definition of “Closing Deadline” set
forth in Section 1.1 of the Asset Purchase Agreement is hereby amended and
restated in its entirety as follows:

                    “‘Closing Deadline” means September 27, 2010.”

MISCELLANEOUS PROVISIONS

          No Other Modification of Asset Purchase Agreement. Except as modified
hereby, the Asset Purchase Agreement shall not be modified and shall remain in
full force and effect, and the terms thereof are hereby ratified and confirmed.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Asset Purchase Agreement.

          Other Provisions. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original of this Amendment
and all of which, when taken together, shall be deemed to constitute one and the
same instrument. Notwithstanding anything herein to the contrary, delivery of an
executed counterpart of a signature page to this Amendment by telecopier,
facsimile or email attachment shall be effective as delivery of a manually
executed counterpart of this Amendment.

[Remainder of page intentionally left blank; signature page attached.]

1

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized representatives, as of the
date first written above.

 

 

 

 

 

 

OSM-REO FF, LLC

 

 

 

 

 

 

By:

/s/ Stephanie Lunde

 

 

Name:

Stephanie Lunde

 

 

Its:

Vice President

 

 

 

 

 

 

SOY ENERGY, LLC

 

 

 

 

 

 

 

By:

/s/ Ronald Wetherell

 

 

Name:

Ronald Wetherell

 

 

Its:

Vice Chairman

 

2

--------------------------------------------------------------------------------